Citation Nr: 0328405	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial (compensable) disability rating 
for service-connected pelvic inflammatory disease.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for vaginitis.

5.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to August 
1986.

The veteran received notice in April 1998 from the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, of a rating decision, dated in March 1998, which 
granted service connection for pelvic inflammatory disease 
and assigned a noncompensable rating for that disability; 
which denied service connection for sinusitis; rhinitis; and 
vaginitis; and which denied a 10 percent evaluation under 
38 C.F.R. § 3.324 based on multiple noncompensable 
service-connected disabilities.  The veteran appealed the 
rating decision to the Board.

In the April 1998 notification letter, the RO also informed 
the veteran that a compensable evaluation for 
service-connected status post incision and drainage, perineal 
cyst abscess, had also been denied, and the veteran's notice 
of disagreement included that issue.  The April 1998 
notification letter, however, was in error because that issue 
had not been adjudicated in the March 1998 rating decision, 
and no claim for an increased rating for that disorder had 
been made.  Service connection had been granted for the 
perineal cyst abscess and a noncompensable evaluation 
assigned for that disability in a May 1994 rating decision 
which the veteran did not appeal to the Board.  In a letter, 
dated in April 2000, the RO informed the veteran of the error 
in the April 1998 notification letter and notified her that, 
if her cyst condition had worsened, to please so state and 
the RO would reconsider her evaluation.  She, however, did 
not reply to this letter or otherwise claim an increased 
rating.



REMAND

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law changed a former requirement in the law that 
a veteran must have submitted a well grounded claim before VA 
had a duty to assist him in developing evidence pertinent to 
his claim.  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, except with regard to 
applications to reopen previously denied claims .  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the claims of service connection were denied in 
the March 1998 rating decision on the basis that they were 
not well grounded.  Although the RO provided the veteran with 
a supplemental statement of the case (SSOC) in October 2002 
in which it readjudicated her claims and provided notice of 
the new regulations implementing the VCAA, the RO did not 
specifically inform the veteran, prior to that adjudication, 
of the evidence necessary to substantiate her claims as well 
as what evidence she is to provide and what evidence VA will 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, remand is required to cure this 
procedural defect and fulfill the duty to notify by sending 
the veteran a letter which satisfies the VCAA notification 
requirements.

In addition, the Board notes that, in October 1997, the 
veteran requested that the RO obtain records from several 
private sources.  Some of the records have been obtained, but 
it appears that others have not.  For example, the claims 
file contains a letter, dated in May 1998, from Montefiore 
Medical Center to the veteran, informing the veteran that 
records had been sent to VA; however, records from this 
medical center do not appear to be in the claims file.  
Moreover, despite the medical center's letter to the veteran 
that the records had been sent to VA, the RO noted in the 
June 2000 statement of the case that no reply had been 
received to its request for records from this facility.  
Accordingly, remand is required for the RO to ensure that all 
private records which the veteran requested VA to help her 
obtain have been obtained or, where attempts to obtain them 
have failed, that the RO has notified the veteran of the 
inability to obtain the records.  38 C.F.R. § 3.159(e) 
(2003).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  It found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, because this case is being 
remanded for additional development and to satisfy the VCAA 
notification requirements, the RO must take this opportunity 
to inform the appellant that a full year is allowed to 
respond to a VCAA notice.

To ensure that VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate her claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Write to the appellant and notify 
her of the enactment of the VCAA and of 
its directives.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  
Notify her in the letter of the new 
heightened duty-to-assist regulations 
as contemplated by 38 C.F.R. § 3.159.  
Advise her of the evidence necessary to 
substantiate her claims as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Review the claims file and ensure 
that all private records which the 
veteran requested VA to help her obtain 
have been obtained, including those 
from Montefiore Medical Center, and, 
where attempts to obtain them have 
failed, notify the veteran of the 
inability to obtain the records.  
38 C.F.R. § 3.159(e) (2003).

3.  Conduct all other evidentiary 
development necessary to comply with 
VA's duty to assist to include 
affording the veteran VA examinations 
where appropriate.

4.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, provide the 
appellant with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




